ORDER
This matter is before the Court upon the Petition of the Board of Commissioners on Grievances and Discipline wherein the Board requests that this Court temporarily suspend the license to practice law of the Respondent, John J. Philips, Jr., appoint Trustees to take possession of all clients’ files and trust funds, and issue an Order freezing Respondent’s clients’ trust bank accounts. After a thorough review of the Affidavit submitted by the Board, the Court finds the Petition meritorious.
*3It is, therefore, ordered that Respondent’s license to practice law is temporarily suspended until further Order of this Court.
It is further ordered that Associate Board Member Wade H. Logan, III, is appointed as Trustee to take charge of Respondent’s clients’ files and Gordon B. Schreck, Chairman of the Charleston County Bar Grievance Committee, is appointed as Trustee to take charge of the trust accounts of the Respondent, both Trustees to serve under the direction of the Chairman of the Board of Commissioners on Grievances and Discipline. No withdrawal will be made from any trust account against which the Respondent may make withdrawals except with the prior approval of the Trustee, Gordon B. Schreck.
It is further ordered that this Order, when served on any bank maintaining a trust account against which the Respondent may make withdrawals, will serve as an injunction to prevent the bank from making further payment from the account or accounts on any obligation except in accordance with the restrictions imposed by this Order.
And it is so ordered.